Citation Nr: 1104039	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  08-33 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for shell fragment wound 
residuals to the top of the head.

4.  Entitlement to service connection for a bilateral eye 
disorder.

5.  Entitlement to service connection for prostate cancer, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1967.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which denied the claims.

The Veteran provided testimony at a hearing before personnel at 
the RO in August 2008, and before the undersigned Veterans Law 
Judge (VLJ) in November 2010.  Transcripts from both hearings 
have been associated with the Veteran's VA claims folder.

For the reasons addressed in the REMAND portion of the decision 
below, the Board finds that further development is required for 
resolution of the shell fragment wound claim.  Accordingly, this 
claim will be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the 
equitable disposition of the instant case have been completed.

2.  The competent medical evidence does not reflect the Veteran 
has been diagnosed with hearing loss as defined by VA 
regulations, tinnitus, and/or an acquired eye disorder.

3.  The preponderance of the competent medical and other evidence 
of record is against a finding the Veteran's current prostate 
cancer was incurred in or otherwise the result of his active 
service.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for hearing loss.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2010).

2.  Service connection is not warranted for tinnitus.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

3.  Service connection is not warranted for a bilateral eye 
disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).

4.  Service connection is not warranted for prostate cancer, to 
include as due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2010); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that adequate notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a claim 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the Veteran was sent pre-adjudication 
notice via a letter dated in December 2006, which is clearly 
prior to the July 2007 rating decision that is the subject of 
this appeal.  In pertinent part, this letter informed the Veteran 
of what was necessary to substantiate his current appellate 
claims, what information and evidence he must submit, what 
information and evidence will be obtained by VA, and the need for 
the Veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the Court's 
holding in Quartuccio, supra.  Moreover, this letter included the 
information regarding disability rating(s) and effective date(s) 
mandated by the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

(The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The 
amendments apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008.   The amendments, among other 
things, removed the notice provision requiring VA to request the 
veteran to provide any evidence in the veteran's possession that 
pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

All the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In view of the foregoing, the Board finds that the Veteran was 
notified and aware of the evidence needed to substantiate his 
claims and the avenues through which he might obtain such 
evidence, and of the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, there is 
no further duty to notify.

In addition, the Board finds that the duty to assist a claimant 
in the development of his or her case has been satisfied with the 
exception of the shell fragment wound claim.  The Veteran's 
service treatment records are on file, as are various post-
service medical records.  Further, the Veteran has had the 
opportunity to present evidence and argument in support of his 
claims, to include at the August 2008 RO and November 2010 Board 
hearing.  Nothing indicates the Veteran has identified the 
existence of any other relevant evidence that has not been 
obtained or requested.  

With respect to the aforementioned hearings, the Court recently 
held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 
C.F.R. 3.103(c)(2) requires that the RO official or VLJ who 
conducts a hearing fulfill two duties to comply with the above 
the regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  Here, during the 
hearing, neither the RO official or the VLJ noted the bases of 
the prior determinations or the elements that were lacking to 
substantiate the Veteran's appellate claims.  However, as 
detailed above the Board has already determined that the Veteran 
received adequate notification which apprised him of the elements 
necessary to substantiate his claims.  Moreover, the testimony of 
the Veteran, to include the questions posed by his accredited 
representative, focused on the elements necessary to substantiate 
the claims; i.e., the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the elements 
necessary to substantiate his claims.  Finally, neither the 
Veteran nor his representative has asserted that VA failed to 
comply with 38 C.F.R. 3.103(c)(2), nor has he identified any 
prejudice in the conduct of either hearing.  As such, the Board 
finds that, consistent with Bryant, the duties set forth in 38 
C.F.R. 3.103(c)(2) have been satisfied. 

The Board further observes that no VA medical examination was 
accorded to the Veteran regarding this case.  However, for the 
reasons detailed below, the Board finds that no such development 
is warranted based upon the facts of this case.  

In view of the foregoing, the Board finds that the duty to assist 
the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on the 
claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) 
(noting that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Legal Criteria

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent evidence to the effect that 
the claim is plausible.  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

With respect to the Veteran's hearing loss claim, the Board notes 
that for the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz is 40 decibels or greater; or when the auditory 
threshold for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.  Further, the Court has 
indicated that the threshold for normal hearing is between 0 and 
20 decibels and that higher thresholds show some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for establishing 
a "disability" at that time, he may nevertheless establish 
service connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  


Analysis

In this case, for the reasons detailed below, the Board finds 
that the preponderance of the competent medical and other 
evidence of record is against the Veteran's current appellate 
claims.

Initially, the Board observes that while the competent medical 
records on file note that the Veteran has hearing loss, no 
audiological testing appears to be on file showing a hearing loss 
disability as defined by 38 C.F.R. § 3.385.  Similarly, there 
does not appear to be any diagnosis of tinnitus in the medical 
records.  Moreover, the Board observes that the medical records 
note impairment of visual acuity.  However, vision loss - a 
refractive error of the eye - is one of the specific conditions 
that VA does not grant service connection for, as it is not 
considered a disability for VA purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9.  Such a condition is part of a life-long defect, 
and is normally a static condition which is incapable of 
improvement or deterioration.  See VAOGCPREC 67-90 (1990).  

Congress specifically limits entitlement for service-connected 
disease or injury to cases where such incidents have resulted in 
a disability.  See 38 U.S.C. §§ 1110, 1131; and see Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  In Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997), it was observed that 38 U.S.C.A § 
1131, as well as other relevant statutes, only permitted payment 
for disabilities existing on and after the date of application 
for such disorders.  The Federal Circuit observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only presently 
existing conditions," and VA's interpretation of the law 
requiring a present disability for a grant of service connection 
was consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; and see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A § 
1110 to require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992) (the law limits entitlement for service-related 
diseases and injuries to cases where the underlying in-service 
incident has resulted in a disability).  Simply put, in the 
absence of proof of present disability there can be no valid 
claim.  

The Board acknowledges that the Court held in McLain v. 
Nicholson, 21 Vet. App. 319 (2007) that the requirement that a 
claimant have a current disability before service connection may 
be awarded for that disability is also satisfied when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, even 
if no disability is present at the time of the claim's 
adjudication.  In this case, however, the record does not reflect 
the Veteran has ever been diagnosed with tinnitus, found to have 
hearing loss as defined by 38 C.F.R. § 3.385, or shown to have an 
eye condition other than refractive error at any time during the 
pendency of this case.

The Board further notes that even if the Veteran did have a 
hearing loss disability as defined by VA regulations and 
tinnitus, these claims would still be denied.  See Holbrook v. 
Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental 
authority to decide a claim in the alternative.).

The Veteran essentially contends that he has hearing loss and 
tinnitus due to in-service noise exposure, and provided details 
thereof.  Further, he has contended that he developed prostate 
cancer due to exposure to the chemicals such as carbon 
tetrachloride while serving in the motor pool during active 
service.  It was also intimated that his prostate cancer was due 
to in-service herbicide exposure.

The Board acknowledges that the competent medical records confirm 
the Veteran currently has prostate cancer.  He has also submitted 
medical treatise evidence indicating a possible link between 
carbon tetrachloride exposure and cancer.  Moreover, as a lay 
person, he is competent to describe the type of noise exposure he 
experienced while on active duty.

Despite the foregoing, the Board finds that the preponderance of 
the competent medical and other evidence of record is against the 
Veteran's claims of service connection for hearing loss, 
tinnitus, and prostate cancer.

The Board observes that the Veteran's service treatment records 
contain no findings indicative of hearing loss, tinnitus, and/or 
prostate cancer during his active service to include on his June 
1967 expiration of term of service (ETS) examination.  In 
pertinent part, his ears, anus and rectum, and genitourinary (GU) 
system were clinically evaluated as normal.  Moreover, an 
audiological evaluation conducted in conjunction with this 
examination revealed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
--
20
LEFT
10
10
10
--
10

Therefore, the Veteran did not have evidence of hearing loss 
pursuant to Hensley, supra.  As such, there is competent medical 
evidence that his purported in-service exposure did not actually 
result in hearing loss at the time of his separation from 
service, nor any of the other claimed disabilities.

The Board also observes that nothing in the service records 
confirms that the Veteran was actually exposed to carbon 
tetrachloride while on active duty.  Moreover, the medical 
treatise evidence submitted by the Veteran regarding this 
chemical indicates that such exposure is not consistent with his 
military service.  For example, the treatise evidence notes that 
the greatest risk of occupational exposure to this chemical 
occurred during fumigation processes before this use was banned 
in 1985, and that workers exposed to this chemical were primarily 
those at blast furnaces and steel mills, in the air 
transportation industry, and in motor vehicle and telephone and 
telegraph equipment manufacturing.  The Veteran's primary 
military occupational specialty was that of engineer supply and 
parts specialist, and not the type of motor vehicle manufacturing 
and other occupational duties described in the treatise evidence.

The Board further observes that there does not appear to be any 
post-service medical evidence of the claimed disabilities until 
decades after the Veteran's separation from active service.  The 
Court has indicated that normal medical findings at the time of 
separation from service, as well as the absence of any medical 
records of a diagnosis or treatment for many years after service 
is probative evidence against the claim.  See Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (Affirming Board where it found that 
veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military service, 
as evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent disability).

Finally, no competent medical opinion is of record which relates 
any of the claimed disabilities to the Veteran's active service.  
Moreover, the Board concludes that no development on this matter 
is warranted in this case.  In the absence of evidence of in-
service incurrence or aggravation of the claimed disabilities, 
referral of this case for an opinion as to etiology would in 
essence place the examining physician in the role of a fact 
finder.  This is the Board's responsibility.  In other words, any 
medical nexus opinion would not be supported by what actually 
occurred in service.  Simply put, there is no relevant complaint 
or clinical finding for a clinician to link these claimed 
disabilities to the Veteran's military service.  The Court has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) (a 
medical opinion that is based on the veteran's recitation of 
medical history, and unsupported by clinical findings, is not 
probative); Bloom v. West, 12 Vet. App. 185, 187 (1999) (A 
medical opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree of 
medical certainty); Black v. Brown, 5 Vet. App. 177, 180 (1995) 
(A medical opinion is inadequate when unsupported by clinical 
evidence).  Further, even presuming the credibility of the 
Veteran's contentions, without evidence documenting the full 
nature and extent of the claimed in-service injury(ies), noise 
and/or chemical exposure, and residual problems until decades 
after service, any competent medical opinion regarding etiology 
would be speculative at best.  See Clemons v. Shinseki, 23 Vet. 
App. 1, 6 (2009) (Noting that the Board need not obtain further 
medical evidence where the medical evidence "indicates that 
determining the cause is speculative").

The Board does acknowledge that prostate cancer is one of the 
conditions presumptively associated with herbicide exposure under 
38 C.F.R. § 3.309(e).  However, the record does not reflect the 
Veteran was actually exposed to herbicide(s) while on active 
duty.  For example, the record does not reflect he had active 
service in the Republic of Vietnam which would warrant a 
presumption of such exposure.  See 38 U.S.C.A. § 1116.  In fact, 
his service records reflect he had no foreign and/or sea service.

For these reasons, the Board has concluded that the preponderance 
of the evidence is against the Veteran's claims of service 
connection for hearing loss, tinnitus, bilateral eye disorder, 
and prostate cancer.  As the preponderance of the evidence is 
against these claims, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  Consequently, the benefits sought on appeal with respect 
to these claims must be denied.


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a bilateral eye disorder is 
denied.

Entitlement to service connection for prostate cancer, to include 
as due to herbicide exposure is denied.


REMAND

The Veteran essentially contends that he sustained a shell 
fragment wound to the top of his head during a training exercise 
during active service, and received in-service medical treatment.  
He also maintains that he slipped on ice in January 2007, and 
that a subsequent CT scan at the VA medical facility in West 
Roxbury showed he still had metal in his head.

In this case, the Board notes that while VA medical treatment 
records are on file, they cover period(s) from May to December 
2006, and from July 2008 to April 2009.  Simply put, no January 
2007 VA medical records, to include the purported CT scan, are on 
file.  Granted, the July 2007 rating decision and October 2008 
Statement of the Case (SOC) report that the May to December 2006 
treatment records document he had a CT scan in January 2007.  
However, this is not actually shown by the records on file, and 
is inconsistent with the dates thereof.  As such records 
purportedly document the existence of the claimed disability and 
the nature thereof, they are clearly relevant to the adjudication 
of this case.  Moreover, the Court has held that VA records which 
are in existence are constructively of record and the failure of 
the RO or the Board to consider any such pertinent records might 
constitute clear and unmistakable error, even though such 
evidence was not actually in the record assembled for appellate 
review.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Relevant 
statutory and regulatory provisions also emphasize the importance 
of obtaining pertinent VA records as part of the duty to assist.  
See 38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)(2).  Consequently, the Board 
concludes that it must remand this case in order to obtain any 
such records.

As an additional matter, the Board wishes to note that nothing 
indicates the outstanding VA treatment records would affect the 
other appellate claims adjudicated above.  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
recently held that "not all medical records or all [Social 
Security Administration (SSA)] disability records must be sought-
only those that are relevant to the [V]eteran's claim.  To 
conclude that all medical records or all SSA disability records 
are relevant would render the word 'relevant' superfluous in the 
statute [governing VA's duty to assist]."  Golz v. Shinseki, 590 
F.3d 1317, 1321 (Fed. Cir. 2010).  The Federal Circuit further 
held that "relevant records for the purpose of § 5103A are those 
records that relate to the injury for which the claimant is 
seeking benefits and have a reasonable possibility of helping to 
substantiate the [V]eteran's claim."  Id.  In the instant case, 
the only claim for which the Veteran has indicated that there are 
outstanding records which relate fact(s) not already documented 
by the evidence currently of record is in regard to his shell 
fragment wound claim.  Consequently, this is the only claim for 
which a remand is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and 
addresses of all medical care providers who 
have treated the Veteran for his purported 
shell fragment wound residuals to the top 
of the head since December 2006.  In 
pertinent part, the AMC/RO should request 
medical records from the West Roxbury VA 
medical facility for the CT scan and other 
treatment the Veteran purportedly received 
for a head injury in January 2007.  

After securing any necessary release, the 
AMC/RO should obtain those records not on 
file.

2.  After completing any additional 
development deemed necessary, the AMC/RO 
should readjudicate the issue on appeal in 
light of any additional evidence added to 
the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the 
Veteran's satisfaction, the Veteran and his representative should 
be furnished a Supplemental SOC (SSOC), which addresses all of 
the evidence obtained after the issuance of the last SSOC in May 
2009, and provides an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


